Title: To James Madison from Willie Blount, 28 January 1810
From: Blount, Willie
To: Madison, James


Sir,Knoxville Jany 28th. 1810
John Walker a half breed Cherokee who resides on the eastern side of Highwassee river, in the neighbourhood of the Garrison in the Cherokee Nation, and who is an influential man in his Nation & who conducts himself well has requested me to represent to you that he and some of his friends have a wish to commence a trade to Mobile, and wishes your permission and protection to him and his associates to pass and repass with produce & goods from where he now lives thro’ the Creek and Chickasaw Country. His rout will be up Highwassee to the mouth of Amoie, up it so high as to afford convenient portage from that river to Canasaugga, which portage will not exceed nine miles, thence down the navigable waters which lead to the navigable waters of Tombigbe and Mobile. He asks this because it may be that the Creeks and Chickasaws may not like it unless permitted by the President of the United States & thinks if he had his permission to do so that they would not find fault or be the least dissatisfied. I have the honor to be with perfect respect your Obt. Servant
Willie Blount
